DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. 20160126494 (JUNG).

    PNG
    media_image1.png
    335
    446
    media_image1.png
    Greyscale


Regarding claim 16, fig. 6 of Jung discloses a display device comprising: 
a display panel comprising a light-transmitting area 185/TA and a display area PA near the light- transmitting area; and 
an optical member 100 (par [0063] - the base substrate 100 may include a polymer material having transmitting – being it an optical member as claimed) adjacent to a rear surface (rear surface of 110) of the display panel and overlapping with a portion corresponding to the light-transmitting area, 
wherein: the display area comprises a thin film transistor, a thin film transistor (TFT) organic layer (capping layer which is a TFT organic layer because it is a layer formed on the TFT (par [00219] - using an organic material), and an organic light emitting element (190/210/225 – par [0214]) configured to receive a current from the thin film transistor; 
the organic light emitting element comprises a pixel electrode 190, an organic emission layer 210, and an upper electrode 225; 
the light-transmitting area does not include either of the upper electrode 225 and a metal layer disposed in the display area.
JUNG does not explicitly disclose that that the TFT organic layer extends into the light-transmitting area.
However, par ([0219] In an implementation, a capping layer may be further formed before the formation of the encapsulation layer 230 and 235 using an organic material).
Therefore, it would have been obvious to form a device of JUNG comprising wherein the TFT organic layer extends into the light-transmitting area in order to a capping layer on the whole display device to cap both the light transmitting area as well as the display area to ensure device protection.

Regarding claim 17, fig. 6 of JUNG discloses wherein the display panel further comprises an encapsulation layer 230 covering the thin film transistor and the organic light emitting element, the encapsulation layer being configured to prevent moisture from permeating into the organic emission layer.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of in view of Kim et al.  20170237038 in view of Kim et al. 20170288004 (Kim004).
Regarding claims 17-18, JUNG discloses claim 17, but does not discloses wherein the encapsulation layer comprises: a first encapsulation layer formed of a silicon nitride; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer disposed on the second encapsulation layer, the third encapsulation layer being formed of a silicon nitride.

    PNG
    media_image2.png
    388
    622
    media_image2.png
    Greyscale


	However, fig. 6 of Kim disclose a display panel further comprises an encapsulation layer (635-637) covering a thin film transistor and an organic light emitting element, the encapsulation layer being configured to prevent moisture from permeating into the organic emission layer; wherein the encapsulation layer comprises: a first encapsulation layer 635 formed of inorganic material; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer 638 being formed of an organic material; and a third encapsulation layer 637 disposed on the second encapsulation layer, the third encapsulation layer being formed of inorganic material.
In view of such teaching, it would have been obvious to form display device of JUNG further comprising wherein the encapsulation layer comprises: a first encapsulation layer; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer disposed on the second encapsulation layer such as taught by Kim in order to provide improve sealing characteristic.
JUNG and Kim do not disclose that the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride.
However, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of JUNG and Kim wherein the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride such as taught by Kim004 in order to provide improve sealing characteristic

Regarding claim 19, Kim discloses wherein: the encapsulation layer further comprises a refractive index buffer layer 636; and the refractive index buffer layer 636 is disposed between the first encapsulation layer and the second encapsulation layer, or between the second encapsulation layer 638 and the third encapsulation layer 637.
Furthermore, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of JUNG and Kim and Kim004 comprising wherein the refractive index buffer layer is formed of a silicon nitride, the silicon nitride comprising a silicon oxynitride such as taught by Kim004 in order to choose a prior art material to meet the applicant design for capacitance or sealing characteristic.

Regarding claim 20, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of JUNG and Kim and Kim004 comprising wherein the third encapsulation layer is formed of   silicon nitride comprising a silicon oxynitride having refractive index less than 2such as taught by Kim004 in order to choose a prior art.

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829